tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service tege eo examinations commerce street mc dal dallas tx date nov person to contact identification_number contact telephone number ein uil certified mail - return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated in april 20xx recognizing you as an organization described in sec_501 is hereby revoked effective january 20xx the revocation of your exempt status was made for the following reasons you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you have not established that your activities exclusively serve a charitable_class or further any purpose defined in sec_501 c furthermore you are operated for substantial private purposes including for the benefit of your officers directors employees and fundraisers in addition the benefit of private shareholders or individuals such as your officers your net_earnings inure to directors and employees it is also determined that you have become inactive and that there have been to meet the no operations or operational requirements for continued exemption under internal_revenue_code sec_501 regular financial activities conducted or planned as such you fail as such you failed to meet the requirements of il r c sec_501 and sec_1_501_c_3_-1 d i ii in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpaycradvocatc irs gov or call if you have any questions please contact the person whose name and telephone number arc shown in the heading of this letter sincerely yours enclosures publication maria hooke director eo examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations oa arch taxpayer identification fication number number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer dec 20xx issue should the tax exempt status of a of the internal_revenue_code be revoked as described in section facts was incorporated on october 19xx in the state of as a non-profit corporation articles of incorporation stated that the corporation shall be organized and operated exclusively as a charitable and educational_organization to promote and provide direct financial assistance to cancer patients whose financial resources have been depleted due to the huge cost of their treatment and care the form_1023 application_for recognition of exemption under sec_501 of the internal on december 19xx revenue code was signed by the president of part ill of the form_1023 sets forth the purposes of it stated that the organization was created to provide direct financial assistance to persons suffering from cancer who do not qualify for medicaid or other governmental assistance programs internal_revenue_service granted tax exempt status to on may 19xx was the executive director and president of since 19xx form_990 for the year 20xx was not received by the service form_990 for the year 20xx exempt_activities was filed on july 20xx part of the were to provide direct financial aid in the form of products and other support and services to financially indigent cancer patients and their families to provide products to hospices other health care providers and various non-profit community service organizations within and outside the united_states the forms filed by for the years from 20xx through 20xx are compared and summarized in table below 20xx forms provided that table revenue and expenses reported on forms from 20xx through 20xx revenue federated campaigns 20xx xxx xxx 20xx xxx xxx 20xx xxx xxx 20xx xxx xxx 20xx hx xxx 20xx xx xxx x xxx xxx related_organization all other contributions - cash x x00g xxx all other contributions non-cash -_x xxx xxx xx xxx investment_income other revenue xx xxx xx xxx xxx total revenue x xxx xxx x xxx xxx x xxx xxk -xxx xx xxx xxx axxk x xxx xxx x xxx xxx xx xxx xxx xx xxx xx xxx xk xxx axx x xxx xxx x xxx xxx xx xxx xxx xx xxx xx xxx --xx aaxx axx x xk xxx x xxx xxx xx xxx xxx xx xxx xxx xxx --xx xxx xkk x xxx xxx x xxx xxx xx xxx xxx xx xxx xx xxx xx xxx xxx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer dec 20xx tax identification_number year period ended explanations of items expenses grants paid - cash 20xx xx xxx 20xx x xxx 20xx xx xxx 20xx xx xxx grants paid non-cash x xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx salaries other compensation professional fundraising fees other expenses total expenses x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx xxxx xxx x xxx xxx x xxx xxx x xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx -_-x xxx xxx 20xx xx xxx x xxx xxx x xxx xxx 20xx xx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx fundraising revenue and expenses under the direction of also d b a created its fundraising organization in 20xx sole propose was to operate a fundraising call center in that solicits the public donations after expenses gave virtually all funds it had raised to as grants was run by undertaking officer s since its inception -related functions during employees had served as board members of work hours board members had also served as board members was the chief financial officer of served as chief financial officer of salary because part of at least from 20xx through 20xx and received his salary from did not pay also a job duties’ at were to be the volunteer president of manage and keep president informed regarding fundraisers’ progress has maintained books_and_records on its computers and has issued credit cards to employees for business use between 20xx and 20xx the dollar_figurex xx million after the fundraising costs see table of exhibit raised a total of dollar_figurexx xx million for and fundraising table summary received a total of utilized many contracted telemarketers to raise fund for between 20xx and 20xx the contracted telemarketers raised a total of dollar_figurexx xx million for million after the fundraising fees see table of exhibit fundraising table summary and received a total of dollar_figurex xx and contracted telemarketers combined raised a total of dollar_figurexx xx million and received a combined net total of dollar_figurexx xx million after the fundraising costs between 20xx and 20xx see table of exhibit fundraising table summary cash and non-cash grants the forms filed by the amounts and percentages of cash and non-cash grants made by summarized in the table below revealed that provided cash and non-cash grants to cancer patients from 20xx through 20xx are ' case x xx- -xxxxxx- case x xx- -xxxxx- document xxx-x filed xx page xx of xxx document xxx-x filed xx page xx of xxx and page xx of xxx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer dec 20xx tax identification_number year period ended table cash and non-cash grants reported on forms from 20xx through 20xx totals 20xx xxx xxx grants paid- cash xx xxx xx xxx xxx grants paid -non-cash -x xxx xxx xx xxx xxx total grants paid x xxx xxk x xx x xx cash grants xx xxx xxx xx xxxaxk - xx_xak xk axa kk xx akx kkk xxx xkk xx xxx axk x xx x xx 20xx x xxx _xx xxx xxk xx xxx xxx x xx xxx mmm x xx 20xx xx xxx xx xx xxx 20xx xx xxx 20xx xx xxx x xx non-cash grants xx xx xx xx xx xx xx xx xx xx xx xx xx xx reported a total of dollar_figurexxx xxx cash grants made from 20xx through 20xx which represented x xx of total cash and noncash grants made from 20xx through 20xx among the total cash grants of dollar_figurexxx xxx dollar_figurex xxx to and 20xx the made dollar_figurexx xxx to and dollar_figurexx xxx to individuals between 20xx bxx xxx to and ’ were related entities the amounts and percentages of cash grants made by between 20xx and 20xx were summarized and shown in the table below table amounts and percentages of cash grants made by between 20xx and 20xx totals amount - percentage xx xx xx xx x xx xxxx xxx xx xx xxx xx xxx x xxx xx xxx xxx xxx made a total of dollar_figurexx xxx xxx cash and noncash grants dollar_figurexx xxx xxx was noncash grants which represented xx xx of total cash and noncash grants made from 20xx through 20xx did not file schedule b schedule of contributors to report the details of noncash contributions received for the year 20xx noncash contributions received by filed the schedule b of forms for the years 20xx through 20xx the from 20xx through 20xx are summarized in the below table noncash contributions reported on forms from 20xx through 20xx amount year noncash contributions received from reported on its form_990 xx xxx xxx 20xx rere one sr - me ie 20xx 20xx xx xxx xxx x xxx xxx xxx xxx x xxx xxx ee 20xx ee _ form 886-a department of the treasury-internal revenue service catalog number 20810w page_ publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer dec 20xx tax identification_number year period ended explanations of items amount received from noncash contributions year 20xx 20xx 20xx reported on its form_990 x xxx xxx x xxx xxx xxx xxx eee tae xxx xxx xx xxx xxx xxx xxx xxx xxx 20xx 20xx 20xx 20xx rea ara ee ttt ee c te the noncash donations noncash grants and non-cash goods are referred to as gift-in-kind gik’ the gik goods provided by consisted of sending individuals cancer patients hospices clinics hospitals or other cancer patient service providers in the united_states with cancer boxes of various household_items in the response to a request for interrogatories by on march 20xx indicated that the gik packages typically included a small quantity of liquid nutritional supplements toothpaste mouthwash toothbrushes body wash deodorant air freshener lotion clothing toys bandages over-the-counter otc medications family dvds etc bar soaps hand soap shampoo conditioner snacks also indicated in the response that the gik goods that distributed internationally were originated from and the gik goods provided internationally include clothing industrial sewing machines hospital beds geriatric chairs pediatric wheelchairs shower stools walkers safety rails medical_supplies food items kitchen utensils blankets various household_items hygiene items school supplies tools and hardware orphanage supplies medical equipment cancer medications non-cancer medications and computers etc was a registered charity schedule b of form_990 reported by for the year 20xx provided that the noncash donations from 20xx 20xx 20xx 20xx and 20xx the website of were received on provided that the agency had revoked on april 20xx reported on its forms showed that received the noncash donations from and the totals of fair_market_value of the noncash donations received were dollar_figurexx xxx xxxx dollar_figurex xxx xxx and dollar_figurexx xxx xxx for the years 20xx 20xx and 20xx respectively furthermore that distributed the noncash donations received to foreign recipients for the years 20xx 20xx and 20xx for public inspection the forms revealed that did not report any gift-in-kind shipments due to the problems with verifying values and or ownership forms indicated released its forms case x xx- cas x xx- the website address is -xxxxx- -xxxxx- document xxx-x filed xx page xxx of xxx document xxx-x filed xx page xxx of xxx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page _4 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer dec 20xx tax identification_number year period ended reported on its form_990 for the year 20xx indicated that received the noncash donations from the that the and the total of fair_market_value of the noncash donations was dollar_figurexxx xxx the released its form_990 for the year 20xx for public inspection the form_990 revealed did not make grant cash and or noncash in the year 20xx the filed form 990-n for the year 20xx due to its gross_receipts was less than dollar_figurexxx xxx reported on its form_990 for the year 20xx indicated that xxxx received the noncash donations from and the total of fair_market_value of the noncash donations was the dollar_figurex xxxx xxx in the response to a request for interrogatories by that address of the website of was located in on march 20xx revealed of which had the same provided that no record of was found the noncash donations gik goods that and non-profit gik brokers by paying procurement cost of shipping in warehousing and shipping out fees the for-profit gik brokers were non-profit gik brokers were that the fees paid for its procurements for the years 20xx through 20xx are summarized in the table below’ received and distributed were procured from both for-profit the and and table fees paid_by for its procurements between 20xx through 20xx international domestic year 20xx 20xx 2oxx 2oxx 20xx xx xxx xxx xxx -xxx xxk xxx xxx xxx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xxx xxx xx xxx x xxx xx xxx x xxx_x xxx total xxx xxx xxx xxx xx xxx xxx xxx xxx xxx x xxx son introduced the international gik shipping to the board on december 20xx while he was still has hosted three international shipments through a company called company is a broker that lines up gifts in_kind with charities these gifts-in-kind are intended for international charities and they need us charities such as to accept goods and cover the shipping costs with a substantial offset to our fundraising costs vice-president according to board meeting minutes can credit these shipments toward patient services to handle the freight costs by agreeing this case x xx- case x xx- -xxxxx- -xxxxxx- document xxx-x filed xx page xxx of xxx document xxx-x filed xx page xxx of xxx country agency commodities value shipping costs med supplies etc medicine clothes etc food clothes meds dollar_figurexxx xxx dollar_figurexxx xxx dollar_figurexxx xxx xx xxx dollar_figurexx xxx dollar_figurexx xxx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items dec 20xx is a for-profit gik broker which facilitates the gik transactions advertised that participants in its gik program could help reduce fundraising percentages by booking large gift values for a low service fee and receive high value donations of items whose value is booked as revenue provided with information about available shipments that donors wanted to ship to pre- selected foreign recipients the information provided included shipping costs the fees charged by the estimated value of the shipment the goods in the shipment and the destination and recipient of the shipment after goods and provide the value of the donated goods and distribution of the goods to the foreign recipient agreed and accepted the available shipment with paperwork such as receipt of the donated gik goods from the donor the would arrange to ship the itself did not possess or hold title to any of the goods does not solicit donations nor do we plan conduct manage or prepare any materials in connection with the solicitation of contribution advice or act as a consultant with respect to the solicitation of contributions stated in its website that the vice president of in the mail dated june 20xx satisfy the irs documents have passed audits for the past x years with no problems asked the vp of business development of that the documents that responded back in the e-mail dated june 20xx provided meet all of the tests to ' that these the e-mail dated august 20xx was sent by information for shipment medicine and medical_supplies provider was to and provided the the information provided the shipment wa sec_1x40’ of indicated that the consignee was is please to donate to paid a total of dollar_figurexxx xxx to claimed on its form_990 for the year 20xx one 40’ container of medicine and medical vehicles and funds used by officers and employees included the inventory_valuation signed by to procure gik shipments that were shipped to owned several vehicles from time to time the vehicles were used by its officers and employees in in 20xx a total fair_market_value of dollar_figurexx xxx xxx xx that the approximately donation value was dollar_figurex xxx xxx xx’ and the procurement fee was dollar_figurexx xxxx received the donation certificate dated august 20xx from supplies suitable for cancer patients and their families with a total donated value of dollar_figurex xxx xxx xx usd the letter sent on august 20xx by indicated the total value of donated goods was dollar_figurex xxx xxx xx department of the treasury-internal revenue service the shipment contained xx pallets xx boxes per pallet xxx packets per box each packet was dollar_figurex xx and the total value was dollar_figurex xxx xxx dollar_figurex xx x xxx x xk x xx dollar_figurex xxx xxx the response to a request for interrogatories by officers and employees who used the the rest of the people shown on the list were document xxx-x filed xx page xx of xxx his family members and his relatives vehicles ’ and they were provided a list of the on march 20xx catalog number 20810w form 886-a publish no irs gov case x xx- except -xxxxx- and and page schedule number or exhibit form 886a form 886-a explanations of items name of taxpayer dec 20xx tax identification_number year period ended statements of the funds to pay for gasoline repairs and car washes there were receipts attached with the monthly statements however there was no mileage log and or explanations of the gasoline repairs and car washes expenses used by for the year 20xx revealed that used no discussion was found in the board meeting minutes regarding the vehicles of and employees used by its officers as the executive director of employee_benefits determined bonuses and raises authorized loans of charity funds to employees and made promotion decisions - including for his relatives had hire employees set their salaries authorized had made these decisions on his own with little or no input or supervision from the board_of directors as president of the awarded by the board - including his own board had voted on annual employee bonuses had made a short-term interest free loan approved by to and paid college tuition for to ' and also provided employees with company credit cards without providing written policies about personal_use of such cards to employees the credit cards’ showed the purchases of gas car washes meals at and other restaurants cell phone apps and games and movie tickets reimbursement for personal charges on company cards was not required until the end of each year and some personal charges were not repaid related entities and his family members had founded five cancer charities ' and ' the information was provided by court ordered receivership '2 case x xx- -xxxxx- document x filed xx page xx of xxx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer dec 20xx tax identification_number year period ended started in 20xx to help raise funds for he and directed the operations of from headquarters at ’ employed his family members and relatives deceased see exhibit for the detailed family relationships of board members and and employees had continued to employ family members regardless of where in the country they live when and moved to had open a chapter in to keep them on the payroll paid a total of dollar_figurex xxx xxx in salaries for his family members and relatives for the years 20xx through 20xx the detailed salaries paid_by shown in the exhibit to and his family members are started as a special project of initial president while also employed at who left to run it split off from later they turned in 20xx at in late 20xx over to direction served as its ex-wife gave a grant of dollar_figurexx xxx at ' employed her family members and relatives also compensated step-nephew as an independent_contractor see exhibit for the detailed family relationships of employees relatives for the years 20xx through 20xx the detailed salaries paid_by family members and relatives are shown in the exhibit paid a total of dollar_figurex xxx xxx in salaries for ceo and her family members and to her _ who began working at when he was xx learned the cancer business from his father before starting patients setting up a separate fundraising campaign with donations for this campaign were deposited into while at main telemarketer accounts until ' tested fundraising specifically for breast cancer established and signed a separate fundraising contract with 20xx at direction provided a grant of dollar_figurexx xxx in at employed his family members and relatives and ' see exhibit for the detailed ' family relationships of ceo and employees paid a total of dollar_figurex xxx xxx in salaries to by at to his family members and relatives the years 20xx through 20xx the detailed salaries paid his family members and relatives are shown in the exhibit wife started in 20xx she employed her relative paid a total of dollar_figurexxx xxx in salaries from 20xx through 20xx is also known as form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer dec 20xx tax identification_number year period ended explanations of items on may 20xx the and march 20xx and the former chief financial officer for both organizations and were shut down by and state charity regulators filed a federal lawsuit again in also shut down as part of a lawsuit due to spent less than x percent of its collections helping cancer patients law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific or educational_purposes whereby no part of the net_earnings inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not intervene on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt an organization is organized exclusively for one or more exempt purposes only if its articles of the organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 provides that the terms private_shareholder_or_individual as used in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 ii provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if it operates the trade_or_business in furtherance of its exempt purposes the organization must not be organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe government’s position does not meet the operational_test for exempt status under sec_501 of the internal has failed to establish that it is operated exclusively for charitable revenue code because purposes the regulations define exclusively as engaging primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code benefits to and members of his family than the needy cancer patients provided more financial in order to explain the complete operations of provided to from 20xx through 20xx the explanations below are using the information on march 20xx which contained financial information salaries and benefits for _his relatives and employees under the directions of in the period between 20xx and 20xx salaries of dollar_figurex xxx xxx to utilized many contracted telemarketers to raise fund for paid a total of dollar_figurexx xxx xxx to telemarketers paid total and his relatives and dollar_figurex xxx xxx to other employees x xxx 20xx xx xxx xx xxx 20xx_ 20xx_ 20xx_ 20xx_ xxx xxx expenses grants paid - cash salaries other employees procurements fees xxx xxx salaries family members - xxx xxx for gik procurements table the expense amounts and percentages between 20xx through 20xx the expense amounts and percentages are summarized and shown below table also made a total of dollar_figurexxx xxx cash grants to needy cancer patients and paid a total of dollar_figurex xxx xxx of the treasury-internal revenue service cancer patients domestically and internationally the other expenses also included the loan payments gas and maintenance fees of the his family members and his relatives form 886-a paid its employees substantially more than it spend on the cash and gik goods provided to needy _publish no irs gov department catalog number 20810w vehicles that driven by xxxx xxx -_ x xxxaxxkx --x_ xxx xxx professional fundraising fees x xxx xxx total expenses other expenses percentage _-x xxx xxx xx xxx xxx --x xxx xxk x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx xx xxx xxx xxx xx x xxx xxx --x xxx xxx x xxx xxx x xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xx totals xx xx xx xxx xx xxx xx xx page x xx x xx x xx schedule number or exhibit form 886-a rev date dec 20xx explanations of items tax identification_number year period ended name of taxpayer provided employees with company credit cards without providing written policies about personal_use of the cards reimbursement for personal charges on company cards was not required until the end of each year it actually created floating short-term interest-free loans to its employees based on the information shown above it showed that of paying salaries for professional fundraising fees salaries for other employees free auto for employees exempt_purpose activity is secondary to that and his relatives salaries for and his relatives and interest-free short-term loans to and its related entities and its related entities and are all run by and members of his family started explained that setting up executives operations of directors from in 19xx he described helped and and because as spin-offs of was really top heavy with and started in 20xx to help raise funds for headquarters son he and served on the directed the board_of started as a special project of and split off from its initial president while also employed at later he turned in late 20xx over to served as other employees joined at and individuals left the board to serve on the board in 20xx at direction gave a grant of dollar_figurexx xxx started as a separate fundraising campaign of established donations for this campaign were deposited and signed a separate fundraising contact with a direction provided a grant of dollar_figurexx xxx into telemarketer in 20xx at accounts until wife worked at for years before she started in 20xx also provided dollar_figurex xxx cash grants to in 20xx the information above provided that business to providing employments and benefits for him his family members and his relatives and its related entities like a family operated failed to meet the sec_501 of the internal_revenue_code because has failed to establish that it is operated exclusively for charitable purposes the primary purpose of related entities was to providing employments and benefits to relatives which is not exclusively for charitable purposes his family members and his and its non-cash donations gik revealed the purpose to board_of why needs to procure non-cash donations gik from gik brokers during its board meeting held on december 20xx it is because these gik shipments toward patient services with a substantial offset to its fundraising costs can credit '4 case filed xx entered xx desc main document page of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items dec 20xx incorrectly reported the non-cash donations gik on its forms by using unverified fair market values of the gik goods that procurement fees on its forms as non-cash grants provided procured from gik brokers instead should report the total of in addition records that establish the recipient uses the non-cash goods for the organization’s sec_501 purposes did not retain control and discretion over the use of the non-cash goods and maintain form_990 is used by tax-exempt organizations to provide information required by sec_6033 some members of the public and or state agencies rely on form_990 as the primary or sole source of information about a particular organization how the public perceives an organization in such cases may be determined by the information presented on its return therefore the return must be complete accurate and fully describe the organization’s programs and accomplishments filed forms inaccurately by claiming fair market values of gik goods procured from gik brokers as non-cash donations the gik transactions represented a flow-through of dollar amounts that were paper transactions only revenue received and expenses paid_by reporting fair market values of gik goods procured as revenue reported the fair market values of gik goods procured on forms as incorrectly increased the revenue received by reporting fair market values of gik goods procured as expenses fundraising costs decreased the overall percentage of administrative costs and substantial offset its fails to meet sec_6033 of the code which requires every organization_exempt_from_taxation under a to file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedute number or exhibit name of taxpayer form 886-a rev date dec 20xx explanations of items tax identification_number year period ended exhibit fundraising table summary table - fundraising table summary net cash year 20xx 20xx 20xx 20xx 20xx 20xx year 20xx 20xx 20xx 20xx 20xx 20xx kept x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx net cash received over received cash raised x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx xx xx xx xx xx xx xx xx xx xx xx xx xx xxx xxx xx xxx xxx xx xxx x xxx xxx totals cash raised x xxx xxx x xxx xxx xx xxx xxx x xxx xxx x xxx xxx x xxx xxx table - telemarketers’ fundraising table summary net cash fundraising netcash cash raised x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx fees x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx received over received cash raised x xxx xxx xxx xxx x xxx xxx x xxx xxx xxx xxx xxx xxx xx xx xx xx xx xx xx xx xx xx xx xx xx xxx xxx xx xxx xxx x xxx xxx xx xx totals table - telemarketers’ combined totals fundraising table summary net cash year 20xx 20xx 20xx 20xx 20xx 20xx cash raised fundraising fees kept xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx xx xxx xxx x xxx xxx x xxx xxx net cash received over received cash raised x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx x xxx xxx xx xx xx xx xx xx xx xx xx xx xx xx xx xxx xxx xx xxx xxx xx xxx xxx xx xx totals form 886-a _ publish no irs gov department of the treasury-internal revenue service catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer dec 20xx tax identification_number year period ended explanations of items exhibit -- the detailed family relationships of board members and employees exhibit - deleted form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form b86 cos explanations of items name of taxpayer dec 20xx tax identification_number year period ended exhibit - the salaries paid_by to and his family members for the years 20xx - 20xx name sub total 20xx xxx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx xxx xxx xxx xxx 20xx xxx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xx xxx xx xxx 20xx xxx xxx xx xxx xx xxx xx xxx xx xx xxx xx xxx xx xxh xx xxx xx xxx 20xx xxx xxx xxx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx 20xx xxx xxx xxx xxx xx xxx xx xxx xx xxx xx xxx ho kx xx xxx xx xxx 20xx xxx xxx xxx xxx xx xxx 20xx xxx xxx xx xxx xx xxx xx xxx hx xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx exhibit -- the detailed family relationships of ceo and employees exhibit - deleted form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form bbg oon explanations of items name of taxpayer dec 20xx tax identification_number year period ended exhibit - the salaries paid_by to and her family members for the years 20xx - 20xx name 20xx x xxx x xxx 20xx 20xx 20xx x xxx x xxx x xxx x xxx x xxx xx xxx 20xx x xxx 20xx xx xxx 20xx x xxx x xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xxx xxx xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx x xxx xxx xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx xxx xxx xx xxx xx xxx xx xxx xx xxx xxx xxx xxx xxx xxx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xx xxx x xxx x xxx x xxx xx xxx xx xxx sub total xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx catalog number 20810w form 886-a page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rey janeary form 886-a name of taxpayer explanations of items tax identification_number year period ended dec 20xx exhibit - the detailed family relationships of ceo and employees exhibit - deleted form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer rev date dec 20xx tax identification_number year period ended exhibit the salaries paid_by to and his family members for the years 20xx - 20xx name 20xx 20xx 20xx 20xx 20xx 20xx 20xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xx xxx x xxx xx xxx xx xxx xx xxx xx xxx xx xxx x xxx x xxx x xxx x xxx sub total xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_19
